Order filed January 20, 2015




                                    In The

                               Court of Appeals
                                   For The

                         First District of Texas
                                 ___________

                           NO. 01-14-00384-CR
                                 ____________

                 KEVIN GERARD EDWARDS, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 183rd District Court
                         Harris County, Texas
                     Trial Court Cause No. 1409119

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 62 and
State’s Exhibit 96.

      The exhibit clerk of the 183rd District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibit 62 and State’s Exhibit 96, on or
before January 27, 2015. The Clerk of this court is directed to receive, maintain,
and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State’s
Exhibit 62 and State’s Exhibit 96, to the clerk of the 183rd District Court.



                                                PER CURIAM